Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2020 has been entered.

Response to Amendment
This communication is in response to the Amendment filed on 07/30/2020.
Claims 1-27 are pending.
Claims 1, 3, 5-10, 12-13, 15-16, 19-21, 23-24, and 26-27 have been amended.

Response to Arguments
35 U.S.C. 103 Rejections
Applicant Arguments
 INDEPDENT CLAIMS 1 
 Applicant argues that Rosa and Guo are mischaracterized because Rosa has not been shown to teach rules generated by machine learning, which Guo does not allege of Rosa. Applicant argues that Guo does not teach the limitations of independent claims, and there is no motivation to combine other previous arts with Guo, as Guo teaches away the claimed invention.  Applicant argues that what Mordani is automatically generating is a partition, which is neither Mordani’s lifecycle plugin nor a rule. Therefore, neither Mordani nor Guo automatically generate a rule, although both are mischaracterized as such.
CLAIMS 3 AND 24

Claims 5, 7, 20 and 23
Applicant argues that Claims 5, 7, 20 and 23 in their present form have additional inventiveness.
ClAIM 6
Applicant argues that Thyagarajan has none of claim 6’s Markush choices, which are algorithm specific.
CLAIM 10
Applicant argues that Claim 10 has a confidence threshold for reloading rules, which Bram lacks.
Claim 12
Applicant argues that Log contents are not variables, and files are not memory.
Claim 13
Applicant argues that Mischaracterized Bram has none of Claim 13’s Markush choices, which are database specific.
Claim 15
Applicant argues that Mischaracterized Choi lacks table scanning and join reordering.
Claim 16
Choi teaches away from creating an index. Instread, Choi teaches reusing an existing index. Mischaracterized Choi teaches none of Claim 16’s Markush choices, which are specific activities.
Claim 21
Applicant argues that Dar lacks the claimed temporal period.
Examiner’s Response
Applicant’s arguments see remarks, with respect to claims above have been fully considered and are moot in view of the new ground(s) of rejection.
These elements of applicant’s claimed invention are properly taught or suggested by previously cited arts  and newly cited art Fagundes et al. (hereinafter referred to as Fagundes) (U.S. Pub. No. 2018/0096252 A1).
INDEPENDENT CLAIM 1
 As recited in paragraph [0119] of Fagundes, “As the DBMS system continues to operate over time, the knowledgebase 405 will continue to be updated through any sort of machine-learning or other self-learning process known in the art”; paragraph ¶ [0121], “These characteristics may include initial database configurations”; and paragraph ¶ [0127], “knowledgebase 405 may store information as rules and concepts in an ontology”. Fagundes teach rules generated by machine learning by knowledgebase 405, as it is continued to be updated, the rules are generated, too. 
CLAIMS 3 AND 24
Fagundes teaches  threshold is  for resource usage and database usage..
Claims 5, 7, 20 and 23
As the new art Fagundes is imported in, the Claims 5, 7, 20 and 23 are rejected from having additional inventiveness.
ClAIM 6
As recited in paragraph ¶ [0119] of Fagundes, “As the DBMS system continues to operate over time, the knowledgebase 405 will continue to be updated through any sort of machine-learning or other self-learning process known in the art”; paragraph ¶ [0121], “These characteristics may include initial database configurations”; and paragraph ¶ [0127], “knowledgebase 405 may store information as rules and concepts in an ontology”). Fagundes teaches requesting configuration of database algorithm.
CLAIM 10
Fagundes teaches confidence threshold for reloading rules, as recited in  ¶ [0045], “service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources”; and ¶ [0147], “Decision engine 403 determines whether a confidence factor associated with the selected solution meets or exceeds a threshold minimum confidence factor. A confidence factor may be any value that indicates a degree of likelihood that a particular resolution is).
Claim 12
¶ [0121], “These characteristics may include initial database configurations, technical constrains like a physical storage-capacity limitation, a database’s format or structure, a query language that is compatible with a database, or a maximum database size”.
Claim 13
Fagundes has Claim 13’s Markush choices, which are database specific.
Claim 15
Choi teaches table scanning and join ordering, as recited in ¶ [0003] and  ¶ [0074], can join together data from different tables based on matching column values ;in querying multiple data sources, an extended search engine, might combine two or more operations against one data source to achieve what can be done in a single operation on a different source.to maintain the mechanisms of the native database or search engine and preserve the integrity and currency of the information. While avoiding the duplication of dispersed data into a centralized index (reducing overall storage requirements and eliminating costs and overhead of re-indexing resources.
Claim 16
Choi teaches creating an table index and Claim 16’s Markush choices, for at least above reasons for claim 13
Claim 21
Dar teaches the temporal period, as recited in ¶ [0053], “can be adapted support monitoring functions, such as the monitoring of the DBMS servers resources and instances: e.g. availability and consumption of resources such as CPU usage and memory. These functions are related to temporal period”.

Information Disclosure Statement
The information disclosure statement (IDS) s submitted on 07/07/2020, 07/09/2020, 07/29/2020,  10/12/2020, and 12/17/2020, complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considers the information disclosure statements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 3-7, 11-13, 17-20, 22, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fagundes et al. (hereinafter referred to as Fagundes) (U. S. Pub. No. 2018/0096252 A1), in view of MORDANI et al. (hereinafter referred to as Mordani) (U. S. Pub. No. 2016/0094484A1), and in view of THYAGARAJAN et al. (hereinafter referred to as Thyagarajan),  and in view of Bram et al. (hereinafter referred to as Bram) (U.S. Pub. No. 2006/0179042A1).
As to claim 1, Fagundes teaches a method comprising: training a machine learning engine based on a plurality of past events that were historically generated by one or more DBMSs (See at least ¶ [0039], “These sensors report event and conditions to the DBMS’s artificially intelligent DBA module, when then uses a machine-learning or analytics  AI knowledgebase or ontology to infer whether the reported data identifies an issue that must be resolved by a sequence of administrative or operation functions”; and  ¶ [0043], The DBMS may include an optional ability to interact with a human DBA. This function may facilitate training of the DBMS’s artificially intelligent component or may be used as a fallback mechanism”); the machine learning engine generating a plurality of database rules that includes: a rule to generate a request that indicates database configuration details (See at least ¶ [0119], “As the DBMS system continues to operate over time, the knowledgebase 405 will continue to be updated through any sort of machine-learning or other self-learning process known in the art”; and ¶ [0121], “These characteristics may include initial database configurations”; ¶ [0127], “knowledgebase 405 may store information as rules and concepts in an ontology”), a rules engine executing, based on the event (See at least ¶ [0039], “These sensors report event and conditions to the DBMS’s artificially intelligent DBA module, when then uses a machine-learning or analytics  AI knowledgebase or ontology to infer whether the reported data identifies an issue that must be resolved by a sequence of administrative or operation functions”), said rule to generate the request that indicates the database configuration details (See at least ¶ [0119], “As the DBMS system continues to operate over time, the knowledgebase 405 will continue to be updated through any sort of machine-learning or other self-learning process known in the art”; and ¶ [0121], “These characteristics may include initial database configurations”; ¶ [0127], “knowledgebase 405 may store information as rules and concepts in an ontology”).
Although Fagundes teaches the substantial features of applicant’s claimed invention, Fagundes fails to expressly teach a rule that is applicable to a pluggable database, and a rule that is applicable to a container database; a rule to generate the request that indicates the database configuration details; the rules engine sending the request to a request broker; the request broker dispatching an asynchronous job based on the request; the asynchronous job configuring a database based on the database configuration details.
In analogous teaching, Mordani exemplifies this wherein Mordani teaches a rule that is applicable to a pluggable database, and a rule that is applicable to a container database (See at least ¶ [0264], “the multitenant aware architecture of a database component such as the Oracle Database enables it to function as a multitenant container database (CDB) that includes customer-created pluggable database (PDBs). Each PDB acts as a portable collection of schemas, schema objects” ).
Thus, given the teaching of Mordani, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Mordani, system and method to enable configuration integration across different components, such as database or other components, into Fagundes, Database-management system with artificially intelligent virtual database administration, to have a method or system for improving database configuration. One of the ordinary skills in the art would have been motivated because it would have been See Mordani: ABSTRACT).
Although Fagundes and Mordani teach the substantial features of applicant’s claimed invention, Fagundes and Mordani fail to expressly teach wherein said rule to generate the request that indicates the database configuration details; the rules engine sending the request to a request broker; the request broker dispatching an asynchronous job based on the request; the asynchronous job configuring a database based on the database configuration details.
In analogous teaching, Thyagarajan exemplifies this wherein Thyagarajan teaches wherein said rule to generate the request that indicates the database configuration details (See at least ABSTRACT, “The system can also configure a resource consumption management module to monitor each partition’s usage of the plurality of resources”, and ¶ [0072], “a resource domain can bind a group of resource consumers to a resource and imposes a common resource management policy on the resource consumer group for this resource”, and ¶ [0074], “a constraint can be callback that gets invoked when a resource consumption request is made for a resource. The callback can implement a policy for that resource that determines the number of resource units may be consumed by the request”). the asynchronous job configuring a database based on the database configuration details (See at least ¶ [0058], the deployable resources declared in a resource group template may not be fully configured in the template, or cannot be activated as-is, since they lcak some configuration information”), and ¶ [103], “may be performed in a different thread from where the resource consumption request was made (asynchronous). The trigger/action combination can allow a system administrator to shape, control and limit the usage of resource by a resource-consumer”).
Thus, given the teaching of Thyagarajan, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Thyagagajan, system and method for resource consumption, into  Mordani, system and method to enable configuration integration across different components, such as database or other components, and Fagundes, Database-management system with artificially intelligent virtual database administration, to have a method or system for improving database configuration. One of See Thyagarajan: ABSTRACT).
Although Fagundes, Mordani and Thyagarajan teach the substantial features of applicant’s claimed invention, Fagundes, Mordani and Thyagarajan fail to expressly teach wherein the rules engine sending the request to a request broker; the request broker dispatching an asynchronous job based on the request
In analogous teaching, Bram exemplifies this wherein Bram teaches wherein a rules engine sending the request to a request broker (See at least ¶ [0176], “A container 662 can include a rules engine 664 that executes rules objects 666. The processing module 660 that executes rules objects 666. The processing module 660 can also include foundation components 667. The foundation components 667 can include a common object request broker architecture interface”. Here the 664 is a rules engine, the rules engine is sending the request to the request broker 667); the request broker dispatching an asynchronous job based on the request (See at least ¶ [0158], after the last asynchronous thread determines whether any log files failed, the last asynchronous thread can determine if there are any waiting buffers. Here, there is asynchronous thread is dispatched by the broker). 
Thus, given the teaching of Bram, it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teaching of Bram, methods and systems for providing a user interface, into Thyagarajan, system and method for resource consumption, and  Mordani, system and method to enable configuration integration across different components, and  Fagundes, Database-management system with artificially intelligent virtual database administration, to have a method or system for improving database configuration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method or system to request data from the server based at least one of rules (See Bram: ABSTRACT).

As to claim 2, Fagundes, Mordani, Thyagarajan and Bram teach the method of claim 1. Bram further teaches the template engine selecting the rule to generate the request that indicates the database See at least ¶ [0079], and ¶ [0104], the user interface framework module 80 uses a user interface template 119 to create a customized user interface 82. The user interface framework module 80 can also use services provided from the configuration management application 27 and/or the configuration metadata management application 30 to build a customized user interface 82. The user interface framework module 80 can use a user interface rule service 120; each entity can include an entity type that links the entity to an entity template. Entity types (and corresponding templates) can be configured using the configuration subsystem 14).
Thus, given the teaching of Bram, it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teaching of Bram, methods and systems for providing a user interface, into Thyagarajan, system and method for resource consumption, and  Mordani, system and method to enable configuration integration across different components, and  Fagundes, Database-management system with artificially intelligent virtual database administration, to have a method or system for improving database configuration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method or system to request data from the server based at least one of rules (See Bram: ABSTRACT).

As to claim 3, Fagundes, Mordani, Thyagarajan and Bram teach the method of claim 1. Fagundes further teaches wherein the event indicates at least one selected from the group consisting of: a result of an integrity check of the database, usage of a resource for the database exceeds a threshold, and a threshold exceeds availability of a resource for the database (See at least ¶ [0045], “service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources”; and ¶ [0147], “Decision engine 403 determines whether a confidence factor associated with the selected solution meets or exceeds a threshold minimum confidence factor. A confidence factor may be any value that indicates a degree of likelihood that a particular resolution is ).

As to claim 4,  Fagundes, Mordani, Thyagarajan and Bram teach the method of claim 1. Bram further teaches wherein the rules to generate the request that indicates the database configuration details is generated based on a particular database tenant (See at least ¶ [0079], and ¶ [0104], the user interface framework module 80 uses a user interface template 119 to create a customized user interface 82. The user interface framework module 80 can also use services provided from the configuration management application 27 and/or the configuration metadata management application 30 to build a customized user interface 82. The user interface framework module 80 can use a user interface rule service 120; each entity can include an entity type that links the entity to an entity template. Entity types (and corresponding templates) can be configured using the configuration subsystem 14).
Thus, given the teaching of Bram, it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teaching of Bram, methods and systems for providing a user interface, into Thyagarajan, system and method for resource consumption, and  Mordani, system and method to enable configuration integration across different components, and  Fagundes, Database-management system with artificially intelligent virtual database administration, to have a method or system for improving database configuration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method or system to request data from the server based at least one of rules (See Bram: ABSTRACT).

As to claim 5, Fagundes, Mordani, Thayagarajan and Bram teach the method of claim 1. Thayagarajan further teaches wherein the request that indicates database configuration details specifies an amount of: processor cores (See at least ABSTRACT, “The system can also configure a resource consumption management module to monitor each partition’s usage of the plurality of resources”, and ¶ [0072], “a resource domain can bind a group of resource consumers to a resource and imposes a common resource management policy on the resource consumer group for this resource”, and ¶ [0074], “a constraint can be callback that gets invoked when a resource consumption request is made for a resource. The callback can implement a policy for that resource that determines the number of resource units may be consumed by the request
Thus, given the teaching of Thyagarajan, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Thyagagajan, system and method for resource consumption, into  Mordani, system and method to enable configuration integration across different components, such as database or other components, and Fagundes, Database-management system with artificially intelligent virtual database administration, and Bram, methods and systems for providing a user interface, to have a method or system for improving database configuration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system and method to configure a resource consumption management module (See Thyagarajan: ABSTRACT).

As to claim 6,  Fagundes, Mordani, Thyagarajan and Bram teach the method of claim 1. Fagundes further teaches wherein generating the rule to generate the request that indicates configuration details comprises executing at least one algorithm selected from the group consisting of: nearest neighbor, linear regression, or logistic regression (See at least ¶ [0119], “As the DBMS system continues to operate over time, the knowledgebase 405 will continue to be updated through any sort of machine-learning or other self-learning process known in the art”; and ¶ [0121], “These characteristics may include initial database configurations”; ¶ [0127], “knowledgebase 405 may store information as rules and concepts in an ontology”). 

As to claim 7, Fagundes, Mordani, Thyagarajan and Bram teach the method of claim 20. Thyagarajan further teaches wherein: the asynchronous job causes said relocating or cloning the pluggable database, and the request that indicates the database configuration details does not identify; the second computer not the second container database (See at least ¶ [0026], “partition-specific PDB information associated with partition 202 can be used, by the application server, to configure 2323 a container database (DDB) with an appropriate PDB 238”, and ¶ [0058], the deployable resources declared in a resource group template may not be fully configured in the template, or cannot be activated as-is, since they lcak some configuration information”), and ¶ [103], “may be performed in a different thread from where the resource consumption request was made (asynchronous). The trigger/action combination can allow a system administrator to shape, control and limit the usage of resource by a resource-consumer”).
Thus, given the teaching of Thyagarajan, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Thyagagajan, system and method for resource consumption, into  Mordani, system and method to enable configuration integration across different components, such as database or other components, and Fagundes, Database-management system with artificially intelligent virtual database administration, and Bram, methods and systems for providing a user interface, to have a method or system for improving database configuration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system and method to configure a resource consumption management module (See Thyagarajan: ABSTRACT).

As to claim 11, Fagundes, Mordani, Thyagarajan and Bram teach the method of claim 1. Bram further teaches wherein the database configuration details specify tuning the database for faster query execution (See at least ¶ [0122],  Requests can include financial transactions, manual requests from users who are query the system for information; or requests for updates and/or modifications from operators running and/or configuring the system 11).
Thus, given the teaching of Bram, it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teaching of Bram, methods and systems for providing a user interface, into Thyagarajan, system and method for resource consumption, and  Mordani, system and method to enable configuration integration across different components, and Fagundes, Database-management system with artificially intelligent virtual database administration, to have a method or system for improving database configuration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method or system to request data from the server based at least one of rules (See Bram: ABSTRACT).

As to claim 12, Fagundes, Mordani, Thyagarajan and Bram teach the method of claim 11. Fagundes further teaches wherein the database configuration details specify adjusting at least one amount selected from the group consisting of: a maximum count of open database cursors, a maximum count of connection sessions, a maximum size of a memory store of session-dependent variables, and a maximum size of a memory store of session-independent variables (See at least ¶ [0121], “These characteristics may include initial database configurations, technical constrains like a physical storage-capacity limitation, a database’s format or structure, a query language that is compatible with a database, or a maximum database size” ).

As to claim 13, Fagundes, Mordani, Thyagarajan and Bram teach the method of claim 11. Fagundes further teaches wherein the database configuration details specify gathering a plurality of measurements of a data distribution or a storage characteristic for one or more objects of the database comprising at least one of database object selected from the group consisting of : a table, a column, an index, a partition, or a query; the method further comprises generating one or more statistics based on the plurality of measurements (See at least ¶ [0051], “measure service: cloud systems automatically control and optimize resource use by leveraging a metering capability at some level of abstraction appropriate to the type of service…Resource usage can be monitored, controlled, and reported, providing transparency for both the provider and consumer of the utilized service , and ¶ [0121], “These characteristics may include initial database configurations, technical constrains like a physical storage-capacity limitation, a database’s format or structure, a query language that is compatible with a database, or a maximum database size”).

As to claim 17, Fagundes, Mordani, Thyagarajan and Bram teach the method of claim 1. Bram further teaches wherein the asynchronous job configuring the database comprises: the asynchronous job detecting whether a cause or condition of the event has ceased; the asynchronous job configuring the database only if the cause or condition has not ceased (See at least ¶ [0155], ¶ [0211] and ¶ [0242], handling log file sets and/or asynchronous subscribing applications using asynchronous threads; can use the rules management subsystem to set one or more effective dates for a rule. One effective date can control when a rule becomes effective and another effective date can control when a rule becomes obsolete (ceases to be effective0 within the system 11; configuring new nodes 800, normally used for other purposes, to be part of the system 11. System users can remove nodes from or add notes to a running system 11 to perform upgrades or to reconfigure the system 11 for changing requirements without interrupting the running application).
Thus, given the teaching of Bram, it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teaching of Bram, methods and systems for providing a user interface, into Thyagarajan, system and method for resource consumption, and  Mordani, system and method to enable configuration integration across different components, and Fagundes, Database-management system with artificially intelligent virtual database administration, to have a method or system for improving database configuration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method or system to request data from the server based at least one of rules (See Bram: ABSTRACT).

As to claim 18, Fagundes, Mordani, Thyagarajan and Bram teach the method of claim 1. Mordani further teaches wherein the database is a pluggable database capable of being stored within a container database (See at least ¶ [0264], “the multitenant aware architecture of a database component such as the Oracle Database enables it to function as a multitenant container database (CDB) that includes customer-created pluggable database (PDBs). Each PDB acts as a portable collection of schemas, schema objects).
Thus, given the teaching of Mordani, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Mordani, system and method to enable configuration integration across different components, such as database or other components, into Fagundes, Database-management system with artificially intelligent virtual database administration, and Bram, methods and systems for providing a user interface, and Thyagarajan, system and method for resource consumption, to have a method or system for improving database configuration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method or system to provide an end-to-end in a multiple tenant application service environment (See Mordani: ABSTRACT).

As to claim 19, Fagundes Mordani, Thyagarajan and Bram teach the method of claim 18. Fagundes further teaches wherein: the plurality of database rules includes a second rule (See at least ¶ [0119], “As the DBMS system continues to operate over time, the knowledgebase 405 will continue to be updated through any sort of machine-learning or other self-learning process known in the art”; and ¶ [0121], “These characteristics may include initial database configurations”; ¶ [0127], “knowledgebase 405 may store information as rules and concepts in an ontology”); The method further comprises receiving a second event from the DBMS that identifies the second pluggable database and indicates the cause or condition (See at least ¶ [0039], “These sensors report event and conditions to the DBMS’s artificially intelligent DBA module, when then uses a machine-learning or analytics  AI knowledgebase or ontology to infer whether the reported data identifies an issue that must be resolved by a sequence of administrative or operation functions”). Mordani further teaches wherein applicable to a second pluggable database that is stored within a same container database that the pluggable database is stored in; the event identifies the pluggable database and indicates a cause or condition (See at least ¶ [0264], “the multitenant aware architecture of a database component such as the Oracle Database enables it to function as a multitenant container database (CDB) that includes customer-created pluggable database (PDBs). Each PDB acts as a portable collection of schemas, schema objects”). Bram further teaches wherein the rule to generate the request that indicates the database configuration details contains a first action template and a first condition template that matches the cause or condition; the second rule contains a second action template and a second condition template that matches the cause or condition (See at least ¶ [0079], and ¶ [0104], the user interface framework module 80 uses a user interface template 119 to create a customized user interface 82. The user interface framework module 80 can also use services provided from the configuration management application 27 and/or the configuration metadata management application 30 to build a customized user interface 82. The user interface framework module 80 can use a user interface rule service 120; each entity can include an entity type that links the entity to an entity template. Entity types (and corresponding templates) can be configured using the configuration subsystem 14); applying the second action template based on detecting: the event and the second seven include the cause or condition (See at least ¶ [0079], and ¶ [0104],  the user interface framework module 80 uses a user interface template 119 to create a customized user interface 82. The user interface framework module 80 can also use services provided from the configuration management application 27 and/or the configuration metadata management application 30 to build a customized user interface 82. The user interface framework module 80 can use a user interface rule service 120; each entity can include an entity type that links the entity to an entity template. Entity types (and corresponding templates) can be configured using the configuration subsystem 14); the asynchronous job has finished configuring the pluggable database (See at least ¶ [0038], and ¶ [0159],  the functionality of the system 11 (e.g., the functionality of the applications 16, the monitoring subsystem 18, and the configuration subsystem 14) can be configured and controlled by information stored in and managed by the configuration subsystem 14; if a last asynchronous thread did not complete, and/or the above post-process-ing functions, an asynchronous thread of the logger object can determine whether the buffer send or write was successful. The asynchronous thread of the logger object returns to check for available buffers) and the cause or condition has not ceased (See at least ¶ [0155],  ¶ [0211] and ¶ [0242], handling log file sets and/or asynchronous subscribing applications using asynchronous threads ;can use the rules management subsystem to set one or more effective dates for a rule. One effective date can control when a rule becomes effective).
Thus, given the teaching of Bram, it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teaching of Bram, methods and systems for providing a user interface, into Thyagarajan, system and method for resource consumption, and  Mordani, system and method to enable configuration integration across different components, and  Fagundes, Database-management system with artificially intelligent virtual database administration, to have a method or system for improving database configuration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method or system to request data from the server based at least one of rules (See Bram: ABSTRACT).

As to claim 20, Fagundes, Mordani, Thyagarajan and Bram teach the method of claim 18. Mordani further teaches wherein the asynchronous job causes at least one activity selected from the group consisting of: cloning the pluggable database from a first container database on a first computer to a second container database on a second computer that may be the first computer (See at least ¶ [0264], “the multitenant aware architecture of a database component such as the Oracle Database enables it to function as a multitenant container database (CDB) that includes customer-created pluggable database (PDBs). Each PDB acts as a portable collection of schemas, schema objects”). Bram teaches wherein adjusting a maximum connection rate of a database (See at least ¶ [0189] and ¶ [0256],In some embodiments, there is no limit to the maximum number of rule processing levels executing in the system 11 at any time (can be adjusted) ;A database abstraction layer within the system 11 can allow an application 16 to work with different types of database management systems), and resizing of a  fast recovery area (See at least ¶ [0133], Configuration data for each logger object can specify a logger class, an API available to an application 16, a roll over size for each log entry or file, a size of a full log buffer).
Thus, given the teaching of Bram, it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teaching of Bram, methods and systems for providing a user interface, into Thyagarajan, system and method for resource consumption, and  Mordani, system and method to enable configuration integration across different components, and Fagundes, Database-management system with artificially intelligent virtual database administration, to have a method or system for improving database configuration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method or system to request data from the server based at least one of rules (See Bram: ABSTRACT).

As to claim 22, Fagundes, Mordani, Thyagarajan and Bram teach the method of claim 1. Fagundes further teaches wherein executing the rule to generate the request that indicates the database configuration details  comprises generating a second event that causes a second rule to execute (See at least ¶ [0119], “As the DBMS system continues to operate over time, the knowledgebase 405 will continue to be updated through any sort of machine-learning or other self-learning process known in the art”; and ¶ [0121], “These characteristics may include initial database configurations”; ¶ [0127], “knowledgebase 405 may store information as rules and concepts in an ontology”) comprises generating a second event that causes a second rule to execute (See at least ¶ [0039], “These sensors report event and conditions to the DBMS’s artificially intelligent DBA module, when then uses a machine-learning or analytics  AI knowledgebase or ontology to infer whether the reported data identifies an issue that must be resolved by a sequence of administrative or operation functions”).

As to claim 23, Fagundes, Mordani, Thyagarajan and Bram teach the method of claim 1. Bram further teaches wherein the event indicates at least one execution statistic selected from the group consisting of: an execution statistic of different queries, an execution statistic of data manipulation language (DML) writes, an execution statistic of data definition language (DDL) commands, an execution statistic of a particular query (See at least ¶ [0115] and ¶ [0116], the monitoring user interface 400 can use system user profiles (i.e., roles and/or security settings) 410, to determine whether a particular system user should be allowed to configure threshold levels ;to scroll through filtered event lists. Event lists can include tokenized events or information and a system user can filter the event list based on token existence, token identifier, and/or token value).
Thus, given the teaching of Bram, it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teaching of Bram, methods and systems for providing a user interface, into Thyagarajan, system and method for resource consumption, and  Mordani, system and method to enable configuration integration across different components, and  Fagundes, Database-management system with artificially intelligent virtual database administration, to have a method or system for improving database configuration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method or system to request data from the server based at least one of rules (See Bram: ABSTRACT).

As to claim 24, Fagundes, Mordani, Thyagarajan and Bram teach the method of claim 23. Bram further teaches wherein further comprising, after the asynchronous job configures the database, the asynchronous job initiates a database health check that generates a second event that indicates at least one selected from the group consisting of: an execution statistic of different queries, an execution statistic of DML writes, an execution statistic of DDL commands, an execution statistic of a particular query, a See at least ¶ [0100], The monitoring subsystem 18 can also include rules related to system status messages in order to keep track of the health of the system 11. If a status message causes a counter to pass a configurable threshold, the monitoring subsystem 18 can take corrective action or can escalate the condition for manual action as appropriate).
Thus, given the teaching of Bram, it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teaching of Bram, methods and systems for providing a user interface, into Thyagarajan, system and method for resource consumption, and  Mordani, system and method to enable configuration integration across different components, and Fagundes, Database-management system with artificially intelligent virtual database administration, to have a method or system for improving database configuration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method or system to request data from the server based at least one of rules (See Bram: ABSTRACT).

As to claim 25, Fagundes, Mordani, Thyagarajan and Bram teach the method of claim 1. Mordani further teaches wherein the request comprises a representational state transfer (REST) request (See at least ¶ [0095];”the system can individually create a partition, PDB, and OTD instance as REST calls”.).
Thus, given the teaching of Mordani, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Mordani, system and method to enable configuration integration across different components, such as database or other components, into Fagundes, Database-management system with artificially intelligent virtual database administration, and Bram, methods and systems for providing a user interface, and Thyagarajan, system and method for resource consumption, to have a method or system for improving database configuration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method or system to provide an end-to-end in a multiple tenant application service environment (See Mordani: ABSTRACT).

As to claim 26, Fagundes teaches one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors (See at least ¶ [0069], “having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention”), cause: training a machine learning engine based on a plurality of past events that were historically generated by one or more DBMSs (See at least ¶ [0039], “These sensors report event and conditions to the DBMS’s artificially intelligent DBA module, when then uses a machine-learning or analytics  AI knowledgebase or ontology to infer whether the reported data identifies an issue that must be resolved by a sequence of administrative or operation functions”; and  ¶ [0043], The DBMS may include an optional ability to interact with a human DBA. This function may facilitate training of the DBMS’s artificially intelligent component or may be used as a fallback mechanism”); the machine learning engine generating a plurality of database rules that includes: a rule to generate a request that indicates database configuration details (See at least ¶ [0119], “As the DBMS system continues to operate over time, the knowledgebase 405 will continue to be updated through any sort of machine-learning or other self-learning process known in the art”; and ¶ [0121], “These characteristics may include initial database configurations”; ¶ [0127], “knowledgebase 405 may store information as rules and concepts in an ontology”), a rules engine executing, based on the event (See at least ¶ [0039], “These sensors report event and conditions to the DBMS’s artificially intelligent DBA module, when then uses a machine-learning or analytics  AI knowledgebase or ontology to infer whether the reported data identifies an issue that must be resolved by a sequence of administrative or operation functions”), said rule to generate the request that indicates the database configuration details (See at least ¶ [0119], “As the DBMS system continues to operate over time, the knowledgebase 405 will continue to be updated through any sort of machine-learning or other self-learning process known in the art”; and ¶ [0121], “These characteristics may include initial database configurations”; ¶ [0127], “knowledgebase 405 may store information as rules and concepts in an ontology”).
Although Fagundes teaches the substantial features of applicant’s claimed invention, Fagundes fails to expressly teach a rule that is applicable to a pluggable database, and a rule that is applicable to a 
In analogous teaching, Mordani exemplifies this wherein Mordani teaches a rule that is applicable to a pluggable database, and a rule that is applicable to a container database (See at least ¶ [0264], “the multitenant aware architecture of a database component such as the Oracle Database enables it to function as a multitenant container database (CDB) that includes customer-created pluggable database (PDBs). Each PDB acts as a portable collection of schemas, schema objects” ).
Thus, given the teaching of Mordani, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Mordani, system and method to enable configuration integration across different components, such as database or other components, into Fagundes, Database-management system with artificially intelligent virtual database administration, to have a method or system for improving database configuration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method or system to provide an end-to-end in a multiple tenant application service environment (See Mordani: ABSTRACT).
Although Fagundes and Mordani teach the substantial features of applicant’s claimed invention, Fagundes and Mordani fail to expressly teach wherein said rule to generate the request that indicates the database configuration details; the rules engine sending the request to a request broker; the request broker dispatching an asynchronous job based on the request; the asynchronous job configuring a database based on the database configuration details.
In analogous teaching, Thyagarajan exemplifies this wherein Thyagarajan teaches wherein said rule to generate the request that indicates the database configuration details (See at least ABSTRACT, “The system can also configure a resource consumption management module to monitor each partition’s usage of the plurality of resources”, and ¶ [0072], “a resource domain can bind a group of resource consumers to a resource and imposes a common resource management policy on the resource consumer group for this resource”, and ¶ [0074], “a constraint can be callback that gets invoked when a resource consumption request is made for a resource. The callback can implement a policy for that resource that determines the number of resource units may be consumed by the request”). the asynchronous job configuring a database based on the database configuration details (See at least ¶ [0058], the deployable resources declared in a resource group template may not be fully configured in the template, or cannot be activated as-is, since they lcak some configuration information”), and ¶ [103], “may be performed in a different thread from where the resource consumption request was made (asynchronous). The trigger/action combination can allow a system administrator to shape, control and limit the usage of resource by a resource-consumer”).
Thus, given the teaching of Thyagarajan, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Thyagagajan, system and method for resource consumption, into  Mordani, system and method to enable configuration integration across different components, such as database or other components, and Fagundes, Database-management system with artificially intelligent virtual database administration, to have a method or system for improving database configuration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system and method to configure a resource consumption management module (See Thyagarajan: ABSTRACT).
Although Fagundes, Mordani and Thyagarajan teach the substantial features of applicant’s claimed invention, Fagundes, Mordani and Thyagarajan fail to expressly teach wherein the rules engine sending the request to a request broker; the request broker dispatching an asynchronous job based on the request
In analogous teaching, Bram exemplifies this wherein Bram teaches wherein a rules engine sending the request to a request broker (See at least ¶ [0176], “A container 662 can include a rules engine 664 that executes rules objects 666. The processing module 660 that executes rules objects 666. The processing module 660 can also include foundation components 667. The foundation components 667 can include a common object request broker architecture interface”. See at least ¶ [0158], after the last asynchronous thread determines whether any log files failed, the last asynchronous thread can determine if there are any waiting buffers. Here, there is asynchronous thread is dispatched by the broker). 
Thus, given the teaching of Bram, it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teaching of Bram, methods and systems for providing a user interface, into Thyagarajan, system and method for resource consumption, and  Mordani, system and method to enable configuration integration across different components, and  Fagundes, Database-management system with artificially intelligent virtual database administration, to have a method or system for improving database configuration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method or system to request data from the server based at least one of rules (See Bram: ABSTRACT).

Claims 8-10 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fagundes in view of Mordani, in view of Thyagarajan, and in view of Bram, and further in view of Guo et al. (hereinafter referred to as Guo) (CN 104951425A),
As to claim 8, Fagundes, Mordani, Thyagarajan and Bram teach the method of claim 1. Guo further teaches wherein each past event of the plurality of past events comprises one or more attributes: training the machine learning engine comprises, for each attribute of the one or more attributes (See at least Pp.#10,and Pp#13, performing training on training data by using a resource adjustment scheme decision model, a service migration scheme decision model and a replica deployment scheme decision model 3-6 to perform training data; testing the accuracy rate DBN of the data by using the test data. And then correcting weight of each unit. When training is finished BP, the visual layer and the hidden DBN layer in the model inherit the parameters in the model).
Thus, given the teaching of Guo, it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teaching of Guo, cloud service performance adaptive action type selection method based on deep learning, into Bram, methods and See Guo: Description drawing).

As to claim 9, Fagundes, Mordani, Thyagarajan and Bram teach the method of claim 1. Guo further teaches wherein the method further comprises: retraining the machine learning engine based on a second plurality of past events that are more recent than said plurality of past events (See at least Pp. #14, after each component triggers the optimization event, the self-adaptive optimization module of the cloud service sequentially calculates the action sequence under the three adaptive actions, and then completes the evaluation of each action sequence through the cost benefit model 5); increasing a confidence score based on a count of past event in the second plurality of past events; the machine learning engine generating, when the confidence score exceeds a threshold, a second plurality of database rules that replaces said plurality of database rules (See at least Pp.#9, The method combines the two learning methods, unsupervised learning is carried out on the massive data RBM-DBN through the multi-hidden layer neural network structure in the deep learning technology BP, and then the advantages of the comprehensive two are finally output a high-precision and high-efficiency neural network model for service performance adaptive action selection 2). Bram further teaches wherein: the one or more DBMSs includes the DBMS (See at least ¶ [0222], the system 11 can include specialized third party hardware and software products, such as hardware security modules and database management systems (“DBMSs”).
Thus, given the teaching of Bram, it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teaching of Bram, methods and systems for providing a user interface, into Guo, cloud service performance adaptive action type selection method based on deep learning, and Thyagarajan, system and method for resource consumption, and  Mordani, system and method to enable configuration integration across different See Bram: ABSTRACT).

As to claim 10, Fagundes, Mordani, Thyagarajan, Bram and Guo teach the method of claim 9. Fagundes further teaches wherein further comprising: the rules engine loading the plurality of database rules and a plurality of manually craftily rules: the rules engine loading a subset of the second plurality of database rules (See at least ¶ [0039], “These sensors report event and conditions to the DBMS’s artificially intelligent DBA module, when then uses a machine-learning or analytics  AI knowledgebase or ontology to infer whether the reported data identifies an issue that must be resolved by a sequence of administrative or operation functions”; and ¶ [0127], “knowledgebase 405 may store information as rules and concepts in an ontology”), wherein each particular rule of the subset of the second plurality of rules replaces a corresponding rule selected from the group consisting of:  the plurality of manually crafted rules when the confidence score exceeds a second threshold, and the plurality of database rules  when the confidence score does not exceed the second threshold (See at least ¶ [0045], “service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources”; and ¶ [0147], “Decision engine 403 determines whether a confidence factor associated with the selected solution meets or exceeds a threshold minimum confidence factor. A confidence factor may be any value that indicates a degree of likelihood that a particular resolution is).

As to claim 27, Fagundes, Mordani, Thyagarajan and Bram teach the non-transitory computer-readable media of claim 26. Fagundes further teaches wherein: the database configuration details specify gathering a plurality of measurements of a data distribution or a storage characteristic for one or more objects of the database (See at least ¶ [0051], “measure service: cloud systems automatically control and optimize resource use by leveraging a metering capability at some level of abstraction appropriate to the type of service…Resource usage can be monitored, controlled, and reported, providing transparency for both the provider and consumer of the utilized service“) comprising at least one database object selected from the group consisting of a table, a column, an index, a partition, and a query; the instructions further cause generating one or more statistics based on the plurality of measurements (See at least [0051] “measure service: cloud systems automatically control and optimize resource use by leveraging a metering capability at some level of abstraction appropriate to the type of service…Resource usage can be monitored, controlled, and reported, providing transparency for both the provider and consumer of the utilized service” and ¶ [0147], “the threshold minimum may be selected by means of a statistical operation”).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fagundes, in view of Mordani, and in view of Thyagarajan and in view of Bram, and further in view of Choi et al. (hereinafter referred to as Choi) (U.S. Pub. No. 2004/0186826A1).
As to claim 14, Fagundes, Mordani, Thyagarajan and Bram. However, Fagundes, Mordani, Thyagarajan and Bram fail to expressly teach wherein further comprising calculating a selectivity of a query predicate based on the one or more statistics; calculating, based on the selectivity, a respective estimated cost for each query mechanism of a plurality of alternate query mechanism. 
In analogous teaching, Choi exemplifies this wherein Choi teaches wherein further comprising: calculating a selectivity of a query predicate based on the one or more statistics; calculating, based on the selectivity, a respective estimated cost for each query mechanism of a plurality of alternate query mechanism (See at least ¶ [0023] and ¶ [0074], a method of carrying out the query process by creating a query for unstructured data using a structured data search engine. The structured data search engine enters a query into an extended search broker; in querying multiple data sources, an extended search engine, might combine two or more operations against one data source to achieve what can be done in a single operation on a different source.to maintain the mechanisms of the native database or search engine and preserve the integrity and currency of the information).
Thus, given the teaching of Choi, it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teaching of Choi, method and See Choi: ABSTRACT).

As to claim 15, Fagundes, Mordani, Thyagarajan, Bram and Choi teach the method of claim 14. Choi further teaches wherein the respective estimated cost of a query mechanism is based on an estimated amount of at least one resource selected from the group consisting of memory, and input/output (I/O); the query mechanism comprises at least one mechanism selected from the group consisting of : a) a  particular access method of a plurality of alternate access methods that include table scanning and index traversal, and b) a particular join ordering of a plurality of alternate join orderings (See at least ¶ [0003] and  ¶ [0074], can join together data from different tables based on matching column values ;in querying multiple data sources, an extended search engine, might combine two or more operations against one data source to achieve what can be done in a single operation on a different source.to maintain the mechanisms of the native database or search engine and preserve the integrity and currency of the information. While avoiding the duplication of dispersed data into a centralized index (reducing overall storage requirements and eliminating costs and overhead of re-indexing resources.).
Thus, given the teaching of Choi, it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teaching of Choi, method and system to search unstructured data, into  Bram, methods and systems for providing a user interface, into Thyagagajan, system and method for resource consumption, and Mordani, system and method to enable configuration integration across different components, and Fagundes, Database-management system with artificially intelligent virtual database administration, to have a method or system for improving database configuration. One of the ordinary skills in the art would have been motivated because it would See Choi: ABSTRACT).

As to claim 16, Fagundes, Mordani, Thyagarajan and Bram teach the method of claim 13. However, Fagundes, Mordani, Thyagarajan and Bram fail to expressly teach wherein further comprising: performing based on the one or more statistics, at least one activity selected from the group consisting of: inserting an optimizer hint into a query based on the one or more statistics, creating or dropping a database index, encoding or unencoding a column, defragmenting or preloading a column or table, materializing or dematerializing an object of a database view, resizing a database file or table space, and copying the one or more statistics from a data dictionary of the database to a data dictionary of a second database. 
In analogous teaching, Choi exemplifies this wherein Choi teaches wherein further comprising: performing based on the one or more statistics, at least one activity selected from the group consisting of: inserting an optimizer hint into a query based on the one or more statistics, creating or dropping a database index, encoding or unencoding a column, defragmenting or preloading a column or table, materializing or dematerializing an object of a database view, resizing a database file or table space, and copying the one or more statistics from a data dictionary of the database to a data dictionary of a second database (See at least ¶ [0003] and  ¶ [0074], can join together data from different tables based on matching column values ;in querying multiple data sources, an extended search engine, might combine two or more operations against one data source to achieve what can be done in a single operation on a different source.to maintain the mechanisms of the native database or search engine and preserve the integrity and currency of the information. While avoiding the duplication of dispersed data into a centralized index (reducing overall storage requirements and eliminating costs and overhead of re-indexing resources).
Thus, given the teaching of Choi, it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teaching of Choi, method and system to search unstructured data, into  Bram, methods and systems for providing a user interface, into Thyagagajan, system and method for resource consumption, and Mordani, system and method to enable See Choi: ABSTRACT).

Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fagundes, in view of MORDANI, in view of Thayagarajan, and in view of Bram , and further in view of Dar et al. (hereinafter referred to as Dar) (U. S. Pub. No. 2003/0154236A1).
As to claim 21, Fagundes, Mordani, Thayagarajan and Bram teach the method of claim 1. Dar further teaches wherein the rule to generate the request that indicates the database configuration details specifies, based on a temporal period, adjusting an allocated amount of at least one resource (See at least ¶ [0053], can be adapted support monitoring functions, such as the monitoring of the DBMS servers resources and instances: e.g. availability and consumption of resources such as CPU usage and memory).
Thus, given the teaching of Dar, it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teaching of Dar, database switch enabling a database area network, into Fagundes, Database-management system with artificially intelligent virtual database administration, and Mordani, system and method to enable configuration integration across different components, and Thyagagajan, system and method for resource consumption, and Bram, methods and systems for providing a user interface, to have a method or system for improving database configuration. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method or system to dynamically and transparently connecting applications to databases using standard database servers and standard protocols (See Dar: ABSTRACT).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571) 272-3345.  The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




John Fan
/J.F/Examiner, Art Unit 2454     
02/12/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454